Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 1 of 11 Page ID
                                  #:584




                    Declaration of
                    Elizabeth Jones

                              Exhibit A
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 2 of 11 Page ID
                                  #:585



                                           RESUME

                                    ELIZABETH JONES


   EDUCATION

   Bachelor of Arts, English, University of California at Santa Barbara, 1972.

   Graduate work (20 credit hours) in Educational Psychology, Georgia State University,
   Atlanta, GA, 1976-77.

   Master of Science, Labor Studies, University of Massachusetts, Amherst, Labor Relations
   and Research Center, 1982. Thesis focused on the Rhode Island Labor/Management
   agreement regarding the transfer of public employees from institutional to community-
   based programs.

   Program for Senior Executives in the Commonwealth of Massachusetts, Kennedy School
   of Government, Cambridge, MA, 1983.

   Web-based Certificate Course in Supported Employment, Virginia Commonwealth
   University, Rehabilitation Research and Training Center on Workplace Supports,
   Richmond, VA, 2002.


   WORK EXPERIENCE

   October 28, 2010 to present:                 Independent Reviewer
                                                United States v. State of Georgia

   With agreement of the Parties, appointed by the United States District Court to review the
   State of Georgia’s implementation of a Settlement Agreement requiring the development
   of integrated community-based services and supports as alternatives to
   institutionalization for individuals with developmental disabilities and/or mental illness.

   February 10, 2004 to January 10, 2017:       Court Monitor
                                                Washington, DC

   Appointed as Court Monitor in Federal Court class action litigation, Evans v. Bowser,
   brought to compel the development of community-based, individualized
   services/supports for former residents of the District-operated Forest Haven institution
   (now closed) for children and adults with intellectual and/or developmental disabilities.
   Responsibilities included oversight of all monitoring activities, management of the Court
   Monitoring Office, reporting to the Federal Court, and working with the Parties to
   identify issues/concerns affecting compliance with longstanding court orders and
   agreements.
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 3 of 11 Page ID
                                  #:586




   November 5, 2003 to December 31, 2004: Receiver
                                          Riverview Psychiatric Center/Augusta
                                          Mental Health Institute
                                          Augusta, ME

   Appointed by the Maine Superior Court in the Bates v. Harvey case, class action
   litigation brought in 1989 to ensure the provision of mental health treatment to current
   and former clients of the Augusta Mental Health Institute. Responsibilities included
   oversight of all Hospital management and operations, preparation and implementation of
   a work plan that will lead to compliance with the Consent Decree, and monthly reporting
   to the Court. The Receivership was vacated by the Law Court of Maine in December
   2004.

   August 1, 2001 to February 10, 2004:          Senior Planner
                                                 District of Columbia
                                                 Department of Mental Health
                                                 Washington, DC

   Within the newly formed Department of Mental Health, responsible for planning
   systemic initiatives that improve the quality of care/treatment for individuals with serious
   mental illness. Major responsibility for the Department’s evidence-based supported
   employment initiative, including the Ticket to Work; development of core curriculum for
   employment specialists; implementation of the Johnson & Johnson-Dartmouth
   Community Mental Health Program grant award; data analysis of existing employment
   services; restructuring employment models no longer considered consistent with best
   practices; and interagency collaboration to expand employment options for adults and
   youth with serious mental illness/emotional disturbance. Additionally, exercised major
   responsibility for interagency efforts to improve services/supports for those clients with a
   dual diagnosis of mental illness/intellectual disability.

   June 1, 2000 to August 1, 2001:               Chief Operating Officer
                                                 District of Columbia
                                                 Commission on Mental Health Services
                                                 Washington, DC

   April 1, 2000 to June 1, 2000:                Acting Chief Operating Officer

   Under the direction of the Transitional Receiver, responsible for the day to day operations
   of the Commission including supervision of all administrative and programmatic
   functions; working with other government agencies and providers of services/supports to
   the Commission and its clients; collaborating with consumer groups, advocates, family
   groups and other interested parties to strengthen the mental health system’s
   responsiveness and effectiveness in meeting its mandates; participating in the design and
   implementation of systemic reform initiatives; overseeing the investigation and resolution
   of concerns impeding the delivery of services/supports of the highest possible quality.



                                                2
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 4 of 11 Page ID
                                  #:587




   February 1998 to April 2000:                  Hospital Director
                                                 St. Elizabeths Hospital
                                                 Washington, DC

   Overall management responsibility for the Acute Care and Continuing Care programs of
   a public psychiatric hospital then under Federal Court receivership pursuant to orders in
   the Dixon case, a longstanding class action lawsuit mandating the development of a
   comprehensive community based mental health system.

   Responsibilities included direction and oversight of the provision of active treatment to
   approximately 375 clients; identification of appropriate community services for
   individuals no longer requiring stabilization in an inpatient setting; management of
   personnel and budget; work with advocates, families, legal representatives, community
   providers, community advocacy groups and public officials. As a member of the senior
   executive staff, responsible for working with the Receiver and colleagues to design,
   implement and evaluate strategies for systemic reform. Also responsible for the overall
   management of the CarePoint Project, an initiative designed to substantially reform and
   improve the provision of individualized services and supports.

   June 1990 to February 1998:                   Executive Director
                                                 Disability Rights Maryland
                                                 Baltimore, MD.

   Disability Rights Maryland, formerly known as the Maryland Disability Law Center, is a
   public interest law firm funded mainly through federal and state grants and contracts.
   Pursuant to federal law, it has been designated since 1977 as the Protection and
   Advocacy System for the State of Maryland. Reporting to an independent Board of
   Directors, responsibilities as Executive Director included supervision of thirty-six staff,
   including thirteen attorneys and nine paralegals, and management of a two million dollar
   budget. Responsibilities also included planning, program implementation, liaison with
   advocacy groups and state agencies, public relations and playing a key role in the
   disability and public interest community.

   July 1986 to June 1990:                       Coordinator
                                                 Dixon Implementation Monitoring
                                                  Committee
                                                 Washington, D.C.

   Coordinator for the Dixon Committee, a monitoring group established in 1980 by Federal
   District Judge Aubrey Robinson in the Dixon lawsuit. The Committee was mandated to
   receive and analyze defendant’s reports and factual investigations; screen and investigate
   complaints; oversee and report on the progress of the implementation of the Court’s
   decrees. Responsibilities as Coordinator included advising plaintiffs’ attorneys at the
   Mental Health Law Project (now the Bazelon Center for Mental Health Law) and at
   Covington and Burling on programmatic issues; serving as a liaison between the



                                                3
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 5 of 11 Page ID
                                  #:588



   Committee and its attorneys as necessary; community organizing; conducting site visits;
   designing public education strategies; extensive public speaking; working with the media;
   fundraising; and developing and managing student internships with local colleges and
   universities.

   December 1983 to July 1986:                  District Manager
                                                Department of Mental Health
                                                Northampton, Massachusetts

   Chief Executive Officer for five mental health and intellectual disability service areas
   (total population 800,000). Exercised responsibility for an approximately sixty million
   dollar budget. Overall responsibility for the implementation of the Brewster decree, a
   landmark Federal Court order governing the use of Northampton State Hospital and the
   development of community programs for people with mental illness. Responsibility for
   inpatient services at Northampton State Hospital until reorganization occurred. Extensive
   experience in working with organized labor, private provider agencies, local and state
   government officials, consumer and family advocates, the media and a wide spectrum of
   community groups interested in the mental health system and the implementation of
   necessary systemic reforms.

   Management responsibilities also included planning; program development; program
   implementation; supervision of senior staff; community relations; dispute settlement;
   interagency coordination; budget preparation; oversight and monitoring; designation as
   appointing authority for all area-based state employees.

   September 1983 to December 1983:             Director of Planning, Development and
                                                  Compliance
                                                Belchertown State School
                                                Belchertown, Massachusetts

   Oversaw Belchertown State School’s compliance with federal, state and court mandates;
   coordinated all responses and compliance plans for the court under the Ricci v.
   Greenblatt decree and for federal Medicaid. Worked with local and state officials and
   agencies on issues related to the present and future uses of state school property;
   developed long-range initiatives for the use of state school resources; designed and
   implemented tools, methods and techniques for monitoring service delivery at the State
   School; designed and implemented training in quality assurance for staff at all levels of
   the organization.




                                               4
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 6 of 11 Page ID
                                  #:589



   August 1982 to September 1983:                 Acting Superintendent
                                                  Belchertown State School
                                                  Belchertown, Massachusetts

   Overall management responsibility for the direction of a large residential facility for
   individuals with an intellectual disability. Responsibilities included the implementation
   of a consent decree resulting from a federal class action lawsuit, Ricci v. Greenblatt.
   Management functions also included personnel authority over 1,400 staff; supervision of
   senior staff; oversight of budget preparation and spending for direct resources of over
   twenty eight million dollars in state and federal funds; labor relations; community
   relations; participation in the planning and implementation of community programs for
   clients with an intellectual disability in District I; and planning on statewide issues.
   Initiated the development of self-advocacy programs for the residents of Belchertown
   State School.

   Worked as a primary member of the regional senior management team to plan and ensure
   the implementation of all necessary reforms in the provision of mental health and
   intellectual disability services to residents of Western Massachusetts and their families.
   Worked with senior management colleagues to design, coordinate and evaluate policies
   and program standards for all components of the systems in Western Massachusetts as
   mandated by two Federal Court ordered consent decrees.

   October 1977 to August 1982:                   Director of Employee Services
                                                  Belchertown State School
                                                  Belchertown, Massachusetts

   Responsible for the direct management and administration of all personnel, staff
   development and employee assistance programs. Responsible for labor/management
   activities including participation in state and national initiatives. Regional responsibilities
   included the development and support of staff development offices and programs. Co-
   investigator for a federal grant on training and manpower development from 1979-80.

   Worked as a member of the regional management team responsible for the design,
   coordination and evaluation of staff development strategies for mental health and
   intellectual disability programs in Western Massachusetts as stipulated in two court
   ordered consent decrees.

   April 1977 to October 1977:                    Community Residential Services
                                                    Consultant
                                                  State of Georgia
                                                  Division on Mental Health and Mental
                                                    Retardation
                                                  Atlanta, Georgia

   Responsible for the statewide planning and monitoring of community residential services
   for people with an intellectual disability, including those with a dual diagnosis of mental



                                                  5
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 7 of 11 Page ID
                                  #:590



   illness, particularly those in transition from institutional settings. Designed specific plans
   and processes for the placement of five hundred clients from state institutions throughout
   Georgia.

   July 1976 to April 1977:                       Advocacy Specialist
                                                  Advocacy Planning Project
                                                  Atlanta Association for Retarded Citizens
                                                  Atlanta, Georgia

   Responsible for the statewide design and implementation of a protection and advocacy
   system for people with developmental disabilities as specified in Public Law 94-103.
   Activities included the planning and implementation of public hearings throughout
   Georgia.

   July 1975 to July 1976:                        Community Services Consultant
                                                  State of Georgia
                                                  Division of Mental Health and Mental
                                                    Retardation
                                                  Atlanta, Georgia

   Supervision of community services workers monitoring the placement of people with an
   intellectual disability who had returned to the Atlanta area from state institutions.

   April 1974 to July 1975:                       Cottage Life Supervisor
                                                  Georgia Mental Health Institute
                                                  Atlanta, Georgia

   Supervisor of staff working in a transitional living unit for adults with an intellectual
   disability, including those with a dual diagnosis of mental illness, previously
   institutionalized in state facilities.

   November 1973 to April 1974:                   Assistant Teacher
                                                  Georgia Center for the
                                                   Multihandicapped
                                                  Dekalb County Schools
                                                  Atlanta, Georgia

   Assisted in the evaluation of school-aged children with multiple disabilities, including
   deafness and/or blindness. Assisted in the coordination of community-based services for
   these children in order to support their individual and family needs.




                                                 6
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 8 of 11 Page ID
                                  #:591



   January 1971 to October 1971:                  Editorial Assistant
                                                  Department of Anthropology
                                                  University of Turin
                                                  Turin, Italy

   Editing of manuscripts on primate classification. Editing and preparation of journal
   articles on genetics for the Academic Press, London. Teaching of English to graduate
   students at the University of Turin.

    January 1969 to June 1970:                    Board of Education
                                                  Dayton, Ohio

   Teacher of remedial class for seventh and eighth grade inner city children bused to
   suburban school to meet desegregation mandates.


   CURRENT CONSULTATION

   New York: Expert consultant for the Plaintiffs in Bagley et al v. New York State
   Department of Health et al, Case 15-cv-4845 (FB) (CLP), regarding the implementation
   and administration of New York State’s Nursing Home Transition and Diversion Waiver
   Program (February 2020-present).

   Expert consultant for the Plaintiffs in Disability Advocates, Inc. v. Paterson, later refiled
   as O’Toole v. Cuomo, class action litigation brought on behalf of the residents of adult
   board and care homes in New York (June 2004-present).

   Connecticut: Expert consultant to Connecticut Legal Rights Project, Inc. in the matter of
   Wilkes v. Lamont, Case 3:20-cv-00594-JCH, regarding individuals at risk of COVID-19
   in two state hospitals (May 2020-present).

   Virginia: Expert consultant to the Independent Reviewer for the Settlement Agreement
   in United States v. Commonwealth of Virginia (July 2012-present).

   North Carolina: Expert consultant to the Independent Reviewer for the Settlement
   Agreement in United States v. North Carolina (March 2015-present).

   California: Expert consultant in the matter of Disability Rights California v. County of
   Alameda; Alameda County Behavioral Health Care Services; and Alameda Health
   System, Case 5:20-cv-05256, regarding segregation of adults with serious mental illness
   in Alameda County psychiatric and forensic institutions (August 2019-present).




                                                 7
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 9 of 11 Page ID
                                  #:592



   PAST CONSULTATION

   California: Expert consultant for the Plaintiffs in Coleman v. Newsom, Case No. 2:90-
   CV-00520-KJM-DB, regarding individuals at risk of COVID-19 in state prisons
   (September 2020).

   District of Columbia: Expert consultant to the Plaintiffs in Costa v. Bazron, Case No.
   19-3185 (D.D.C. April 18, 2020), regarding Plaintiffs’ Motion seeking an order requiring
   immediate action to protect patients at risk of COVID-19 in St. Elizabeths Hospital (April
   2020).

   Expert consultant for the Department of Justice, Plaintiff-Intervenor in Evans v. Bowser,
   a class action lawsuit filed in Federal Court on behalf of individuals with a developmental
   disability institutionalized at Forest Haven (February 1995-May 1995).

   Utah: Expert consultant for the Plaintiffs in Christensen et al v. Miner et al, class action
   litigation brought on behalf of the residents of private institutions in Utah (September
   2016-November 2019).

   Oregon: Expert consultant to the Independent Reviewer regarding compliance with the
   provisions of the Oregon Performance Plan (May-June 2018).

   Puerto Rico: Assistant to the Court Monitor (January 2016). Under the supervision of
   the Court Monitor, assisted in the review of an outpatient mental health center previously
   under Federal Court supervision in Navarro v. Governor.

   Maine: Consultant to the Court Master (August 2010 to 2015). Appointed Court Monitor
   by the Superior Court in order to document the funding for the adult mental health system
   and describe the impact of that funding on the Defendant’s ability to achieve substantial
   compliance in Bates v. Harvey (August 2008-January 2010).

   Consultant to the State Department of Health and Human Services regarding
   mental health services related to achieving compliance in the Bates v. Harvey case
   (February-June 2006).

   Illinois: Expert consultant to the Court Monitor in Williams v. Quinn, class action case
   brought on behalf of individuals with mental illness who are confined to intermediate
   care nursing homes (October-December 2014). Expert witness to the Plaintiffs in
   Williams v. Quinn (February 2007-September 2010).

   Texas: Member of the Monitoring Team reviewing compliance with the Department of
   Justice Settlement Agreement for Lubbock State Supported Living Center and Austin
   State Supported Living Center. Designated with expertise in protection from harm
   (November 2009-January 2013).




                                                 8
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 10 of 11 Page ID
                                   #:593



    Expert consultant for the Plaintiffs in Lelsz v. Kavanagh, a class action lawsuit regarding
    the rights of individuals with an intellectual disability residing in institutions funded by
    the State of Texas (1991-1992).

    Connecticut: Expert witness for the Plaintiffs in Messier v. Southbury Training School
    (September 2009-February 2010).

    Virginia: Expert consultant to the Virginia Office of Protection and Advocacy regarding
    the death investigation of an individual confined to a state psychiatric hospital
    (November 2007-October 2008).
    New York: Expert consultant to Touro Law Center in Rothenberg v. State, a case
    brought on behalf of an individual confined to a state psychiatric hospital (July 2004);
    Monaco v. Carpinelli regarding involuntary commitment evaluations (August 2006); and
    Sparks v. Seltzer regarding visitor restrictions on an inpatient ward (December 2006).

    Paraguay: Expert consultant to Mental Disability Rights International on the reform of
    the mental health system in Paraguay. Action was taken pursuant to the Inter-American
    Commission on Human Rights’ decision to grant precautionary measures regarding the
    Neuro-Psychiatric Hospital in Asuncion (2005-2010).

    Kosovo: Expert consultant to Mental Disability Rights International for the development
    of a plan to assist the government of Kosovo in replacing the Shtime Institution with
    community based services/supports (November 2006-2007).

    Bulgaria: In collaboration with Amnesty International and Mental Disability Rights
    International, expert consultant for the Bulgaria Helsinki Committee. Visited eight
    institutions for children and adults with an intellectual disability and/or mental illness in
    order to provide recommendations for systemic reform. Guest presenter at the Bulgarian
    Psychiatric Association’s annual conference (October 2001-2002).

    Massachusetts: Expert witness for the plaintiffs in Rolland v. Celluci. Case involved the
    right to habilitation for individuals with an intellectual disability/developmental
    disabilities confined to nursing homes (1999-2004).

    Ireland: Guest lecturer to students/faculty at the Center for the Study of Developmental
    Disabilities, University College of Dublin, on contemporary issues in the field of
    intellectual disability 1999-2003).

    Pennsylvania: Consultant for the Special Master in Halderman v. Pennhurst (May 1996-
    January 1997).

    Romania: Consultant for Mental Disability Rights International on the development of
    services/supports for people with an intellectual disability (November 1995-1997).

    Massachusetts: Expert consultant for the Defendants regarding the implementation of
    the consent decrees regarding the state schools (1992).



                                                  9
Case 5:20-cv-01559-JGB-SHK Document 30-19 Filed 12/14/20 Page 11 of 11 Page ID
                                   #:594




    North Dakota: Consultant for the Protection and Advocacy System regarding systemic
    issues affecting individuals with mental illness institutionalized in state psychiatric
    facilities (1992).

    Iowa: Expert consultant for the Plaintiffs in O’Connor v. Branstad, a class action lawsuit
    on behalf of individuals with an intellectual disability residing in two state schools (May
    1989 to 1994).

    New Mexico: Expert witness in Robbins et al. v. Budke, a class action case concerning
    access of the Protection and Advocacy System to a state hospital (December 1989).

    Michigan: Expert witness in Kope v. Watkins, a class action lawsuit on behalf of
    individuals with an intellectual disability living in nursing homes (January 1989-1993).

    Louisiana: Consultant to the Special Master in the Gary W. case in the New Orleans
    region (Spring 1986).

    England and Wales: Consultant on the development of intellectual disability services
    for the Sheffield Health Authority, Manchester Health Authority and NINROD of
    Cardiff, Wales (October 1984).


    PRIOR WORK IN OTHER LITIGATION

    In Monaco v. Carpinelli, Sparks v. Seltzer, and Williams v. Quinn, I was deposed.

    In Rolland v. Celluci, DAI v. Paterson and Messier v. Southbury Training School, I
    provided deposition and trial testimony. In Williams v. Quinn, O’Toole v. Cuomo and
    Christensen et al v. Miner et al, I testified at the Fairness Hearings.

    In Robbins et al. v. Budke, I provided trial testimony.




                                                                  Updated December 10, 2020



                                                10
